Title: To James Madison from Louis-Marie Turreau de Garambouville, 7 October 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 7. Octobre 1808

Je Suis obligé de revenir Sur un Sujet qui fut Souvent celui de nos conférences, et que les ennemis & les rivaux de La France et des Etats-Unis ont toujours présenté Sous de faux rapports, dans l’espoir de troubler l’heureuse harmonie qui existe entre nos Gouvernements.
Il est reconnu, Monsieur, qu’une exception quelconque aux Décrets qui doivent porter le coup le plus Sensible au Commerce Anglais, rendrait leur exécution impossible ou du moins en neutraliserait les effets: c’est l’objet de plusieurs dépêches que j’ai eu l’honneur de vous adresser.
Cependant, la plupart de vos Journaux présentent ici à l’opinion publique l’exécution des ces Décrets, déjà anciens, comme de nouvelles mesures du Gouvernement franςais contre le Commerce Américain.  Ces assertions Sont d’autant plus fausses & faciles à détruire que l’on ne peut pas ignorer aux E. U, (parcequ’on connaît dans toute l’Europe) l’abus qu’on cherche à faire de votre pavillon pour couvrir le Commerce Anglais.  Par exemple, des Bâtimens Américains Se Sont présentés à Cadiz, comme expédiés d’un port neutre tandis qu’ils avaient à bord des Passagers Anglais pris à Londres.  D’autres prétendent arriver directement des Etats-Unis, quoique l’Embargo y Soit mis depuis dix mois dans tous les Ports & Sur tous les Bâtimens.  D’autres encore arrivent avec des Productions de l’Angleterre et de Ses Colonies, quoiqu’elles Soient depuis assez longtems prohibées pour qu’on n’ait pu l’ignorer dans aucun des lieux d’où les Bâtiments Sont expédiés.
On a rencontré à la Mer plusieurs Batimens Américains qui Se rendaient à Gibraltar, ou, qui Se rendaient de cette Place dans la Méditerranée, escortés par des Vaisseaux Anglais.  Une telle connivance n’est Sans doute que l’effet des Spéculations particulières, mais le Gouvernement fédéral qui a tant à Se plaindre de l’Angleterre ne peut pas tolèrer que des Américains Servent frauduleusement le Commerce de cette Puissance, et lui donnent ainsi de nouveaux moyens de vivre aux Ch
C’est particulièrement à Cadiz que l’on a remarqué les  auxquelles des Capitaines Américains avaient eu recours pour couvrir l’expedition de marchandises Anglaises.
Je vous rappéllerai encore à ce Sujet, Monsieur, la  la Saisie de plusieurs Bâtimens Américains dans quelques Ports de la Hollande.  Ils avaient été expédiés réèlement de Newyork et portaient de certificats d’origine pour un Voyage direct en France ou en Hollande.  Mais il fut connu et prouvé, qu’ils étaient entrés à Liverpool où ils avaient vendu leurs cottons, et autres objets de leur Cargaison, et ils S’étaient dirigés vers la Hollande avec un nouveau chargement de ma manufacturées, ou des productions des Colonies Anglaises.
Il paraît indispensable que le Gouvernement des Etats-Unis prenne des Mesures pour prévenir le retour de ces abus.  Jusqu’ici ils n’ont pas pu nuire à la bonne intelligence des deux Puissances, parcequ’on les considère comme des infractions individuelles dont le Gouvernement fédéral avait lui-même à Se plaindre; mais il n’en Serait pas moins  qu’il pût y mettre un terme, aujourd’hui que ces infractions lui Sont connus et qu’il est de Son interêt comme de Sa dignité de ne pas permettre à Ses Gouvernés de Servir Ses ennemis.
J’ai déjà eu l’honneur de vous observer Monsieur, que les  portés par l’Angleterre aux droits des Neutres avaient Seules d Sa Majesté Impériale à prendre par mesure de représailles  qui S’exécutent aujourd’hui, et qu’Elle avaient été forcée à Se  les Anglais de leurs propres Armes, tant qu’ils ne Se défassent pas du Système qu’ils ont adopté.
L’on objecterait en vain à ces dispositions celles de votre du 8. Vendémiaire An 9. car la liberté de commerce que cette Convention autorise, est aussi formèlement Suspendue par elle dans les cas de blocus.  Le principe est qu’on ne doit ni chercher à entrer dans un lieu bloqué, ni chercher à en Sortir; et Si l’application de ce Genre de droits a été ensuite forcée et exagèrée par l’Angleterre, lorsqu’elle a déclaré un état de blocus de vastes Côtes, sur les quelles elle n’avait pas même un Bâtiment; c’est l’Angleterre Seule qu’il faut accuser aujourd’hui de la nécessité où elle a mis La France d’appliquer aux Isles Britanniques les dispositions que le Gouvernement Anglais appliquait au Continent.
Si j’ai eu l’honneur de vous rappeler, Monsieur, ou de vous cîter Quelques circonstances nouvelles qui viennent encore justifier les mesures que La France a été contrainte d’adopter, c’est que les exemples Sont encore une Autorité de plus dans les cas mêmes où le raisonnement Seul pourrait Suffire.  Le Conseil de Washington a trop de lumières pour ne pas Saisir le but comme l’intention de toutes les mesures qui ont été prises, et dont le Succès tient à leur Généralité.  La France elle-même a eu des Privations de commerce à S’imposer; mais il ne devait point y avoir à balancer entre un interêt passager et la nécessité de forcer l’Angleterre à renoncer à Son Systême d’Ambition et de Violence contre tous les Pavillons, et au Péage qu’elle vient encore d’établir Sur les mers.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

